Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 info@creditriskmonitor.com FOR IMMEDIATE RELEASE CreditRiskMonitor’s Revenue Grows 27% for First Quarter of 2010 VALLEY COTTAGE, NY—May 14, 2010—CreditRiskMonitor (OTCBB: CRMZ) reported that revenues increased 27% to $2.21 million and operating income grew faster for the 3 months ended March 31, 2010. Cash and cash equivalents at the end of the first quarter totaled $5.11 million, up from $4.68 million at 2009 year-end. Jerry Flum, CEO said, “The first quarter of 2010 produced record 1st quarter revenues and operating income. Further, our cash balance at March 31st was the highest in our history even after the payment last December of our first-ever dividend. We are achieving these results with no debt.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 MONTHS ENDED MARCH 31, 2 (Unaudited) Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income (loss) from operations ) Other income Income before income taxes Provision for income taxes Net income $ $ Net income per common share of stock: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted CREDITRISKMONITOR.COM, INC. BALANCE SHEETS MARCH 31, 2, 2009 March 31, Dec. 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,899,462 and 7,849,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement: Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports.
